694 S.E.2d 200 (2010)
Susan BOYKIN, Administratrix of the Estate of Claudia Faison, Plaintiff,
v.
WILSON MEDICAL CENTER, Wilson Emergency Group, P.A. and John Killgore, Defendants.
No. 40P10.
Supreme Court of North Carolina.
March 11, 2010.
Sidney S. Eagles, Jr., Carrie E. Meigs, Raleigh, for Wilson Medical Ctr.
John Killgore, pro se.
Ann Duvoisin, Adam Stein, Chapel Hill, for Susan Boykin, ex rel.
Prior report: ___ N.C.App. ___, 686 S.E.2d 913.

ORDER
Upon consideration of the petition filed on the 25th of January 2010 by Defendants (Wilson Medical Center and John Killgore) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."